DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 05/26/2022.  Claims 1, 3, 7, 9, and 11 have been amended and claims 2 and 8 have been cancelled. Claims 1, 3-7, and 9-12 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term “immersive” in independent claims 1 and 7 is a relative term which renders the claim indefinite. The term “immersive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims recite a subjective term “immersive” to describe the imaginary world. However, the scope of an imaginary world that is “immersive” relative to an imaginary world that is not immersive is indefinite. When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials). During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1, 3-7, and 9-12 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 7 recite a system and method for establishing a space where gamers can pitch solutions to problems and investors can invest in those solutions. Under Step 2A, Prong I, claims 1 and 7 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Establishing a space where gamers/designers can pitch solutions to problems and investors can invest in those solutions is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include providing a design game space where gamers can enter an immersive, imaginary world where the gamers perform tasks presented in the imaginary world to accumulate game credits, said tasks leading the gamers to select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges; generating an entrepreneurship game space where gamers can develop dream pitches related to the dream solutions by iteratively subjecting draft pitches to game resources, receiving feedback based on analysis of the draft pitches, and revising the draft pitches based on the feedback, thereby accumulating game credits; establishing a launch environment that can be accessed by authenticated gamers and social impact investors, where gamers can present the dream pitches to the social impact investors, wherein the gamers can access the launch environment based on reaching a threshold of accumulated game credits; providing a portal by which gamers can access the design game space and bring developed dream solutions from the design game space to the launch environment; and establishing a social impact investment marketplace, associated with said launch environment, where the social impact investors can invest in one or more selected dream solutions based on the dream pitches. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 7 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 7 have recited the following additional elements: Server system/computer system, System, Game Space, Portal, and Marketplace. These additional elements in claims 1 and 7 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. game space via server system/computer system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 7 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, Page 5 ¶¶ 1 and 2, for implementing the system, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 3-6 and 9-12 further recite the system and method of claims 1 and 7, respectively. Dependent claims 3-6 and 9-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 7. Dependent claims 3-6 and 9-12 further describe the limitations for establishing a space where gamers can pitch solutions to problems and investors can invest in those solutions – which is only further narrowing the scope of the abstract idea recited in the independent claims.  For example, dependent claims 4-6 and 10-12 further describe the interactions between the game designer and investor leading to a transaction between both parties. 
Under Step 2A, Prong II, for dependent claims 3-6 and 9-12, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. For example, dependent claims 3 and 9 further describe generic computing environment such as a processing module, communication network, and digital assistant used to perform the abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. game space via server system/computer system.
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0194209 to Ziouvelou in view of U.S. Publication 2014/0335955 to Thomas.

Claims 1, 3-6 and 7, 9-12 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Ziouvelou teaches:
A system for gamification of social impact entrepreneurship and cross-sector collaboration, comprising: a server system of one or more computer servers that can be accessed by computer-based game stations via a network, said server system operative for providing (Ziouvelou: ¶¶ [0030] [0034]):
an entrepreneurship game space, accessible via said game stations, where gamers can develop dream pitches related to the dream solutions by iteratively subjecting draft pitches to game resources, receiving feedback based on analysis of the draft pitches, and revising the draft pitches based on the feedback, thereby accumulating game credits (i.e. allow designers to develop games subjected to game resources, receiving comments and making revisions to the game based on comments) (Ziouvelou: ¶¶ [0112] [0113] “3) The Game Idea Generation Module: this module allows and supports the creating and exchange of new game ideas that can be then formed in games…4) The Game Design and Development Module: this module allows and supports the actual design and development of new games, by providing users with a variety of game development options and game engines.” Furthermore, as cited in ¶ [0063] “In some embodiments, the specifically programmed virtual gaming platform receives game comments ( e.g., test comments, debugging comments, etc.) during the development of the at least one winning game ( e.g., comments can be from user(s) and/or non-user(s) of the virtual game community, independent judges, non-submitting users of the virtual game community, etc.).” Even further as cited in ¶ [0189] “automatically offering the at least one winning game to be played; receiving game reviews to the at least one winning game; managing at least one revision of the at least one winning game based, at least in part, on the game reviews;”);
a launch environment that can be accessed using said game stations by authenticated gamers and social impact investors, where gamers can present the dream pitches to the social impact investors, wherein the gamers can access the launch environment based on reaching a threshold of accumulated game credits (i.e. expert users are able to develop games via plug-ins in order to present them to corporate users for a financial gain, wherein the gaming platform is registered based on various factors such as the threshold quantity of winning game) (Ziouvelou: ¶ [0150] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems system allow expert/sophisticate users, the Game Design and Development Module, to test and incorporate users' plug-ins as part of the development process. FIG. 11 shows an exemplary screenshot illustrating certain features related to the Game Design and Development Module: Finished Game Overview.” Furthermore, as cited in ¶ [0116] “7) The Marketplace Module: this module allows individual and corporate users to: buy, sell, and/or crowdfund game ideas, game prototypes, game components, game templates and game content (i.e., game characters/figures etc.). This module allows users to outsource different activities such as game development, game template development, game content development, etc.” Even further as cited in ¶ [0187] “In some embodiments, the method further includes: setting, by the specifically programmed virtual gaming platform, at least one predetermine threshold quantity of at least one of the following: i) the game idea votes, ii) the validation of the at least one winning game, and iii) the game reviews. In some embodiments, the at least one predetermine threshold quantity is at least one of the following: i) at least 1,000, ii) at least 5,000, and iii) at least 10,000.” Preceded by ¶ [0185].);
a portal by which gamers, using said game stations, can access the design game space and bring developed dream solutions from the design game space to the launch environment (i.e. users are able to access and develop games via plug-in) (Ziouvelou: ¶ [0150] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems system allow expert/sophisticate users, the Game Design and Development Module, to test and incorporate users' plug-ins as part of the development process. FIG. 11 shows an exemplary screenshot illustrating certain features related to the Game Design and Development Module: Finished Game Overview.”); and
a social impact investment and collaboration marketplace, associated with said launch environment, where the social impact investors can invest in one or more selected dream solutions based on the dream pitches, and strategic partners can help the solutions be successful and scale to their maximum positive impact (i.e. allow game designers to sell their virtual game, wherein corporate users can buy the virtual game and can even outsource their game idea/solution) (Ziouvelou: ¶ [0116] “7) The Marketplace Module: this module allows individual and corporate users to: buy, sell, and/or crowdfund game ideas, game prototypes, game components, game templates and game content (i.e., game characters/figures etc.). This module allows users to outsource different activities such as game development, game template development, game content development, etc.” Furthermore, as cited in ¶¶ [0155]-[0161] “Exemplary Embodiments of the Marketplace Module…In some embodiments, the Marketplace module is a space of the inventive virtual gaming platform of the instant invention where individual and corporate stakeholders are able to, but not limited to, do at least one of:…1) Buy/sell game ideas, game prototypes, game components, game templates and game content ( e.g., game characters/figures etc.)…2) Auction game ideas, game prototypes, game components, game templates and game content (e.g., game characters/figures etc.)…3) Fund game ideas, game prototypes, game components, game templates and game content (e.g., game characters/figures etc.)…4) Crowdfund game ideas, game prototypes, game components, game templates and game content ( e.g., game characters/figures etc.)…5) Outsource different activities such as game development, game template development, game content development etc.”).
Ziouvelou does not explicitly disclose a design game space, accessible via said game stations, where gamers can enter an immersive, imaginary world where the gamers perform tasks presented in the imaginary world to accumulate game credits, said tasks leading the gamers to select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges.
However, Thomas further discloses:
a design game space, accessible via said game stations, where gamers can enter an immersive, imaginary world where the gamers perform tasks presented in the imaginary world to accumulate game credits, said tasks leading the gamers to select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges (i.e. gamers enter virtual community to select different social problems/issues, play the game to test solutions, and use game resources to investigate and solve issues while receiving game credits) (Thomas: ¶¶ [0092] [0093] “In a non-limiting embodiment, during advanced stages of game play, the user may be introduced to many of the social problems/issues affecting the real world. The user may have to find a solution to the social problems, such as but not limited to: obesity, drug use, abortion, crime, unemployment, eating disorders, bullying, etc. The game play may be a testing ground for solutions to not only social problems but problems affecting cultures throughout the real world…In a non-limiting embodiment, players may be presented with one or more objectives and/or one or more problems/challenges. Players may be able to overcome such through game play, skill, persistence, and/or through purchasing in game objects. Funds received by such a game may be directed to an organization associated with the players virtual community. The game may teach, through presentation of information, tasks, challenges or the like or combinations thereof, effective and sustainable development principles and other valuable skills. Credits or virtual currencies from third party systems may be accepted by the system and may be used to purchase in game items and/or real world items. Players and/or people associated with the players virtual community may upload media files that may be functionally associated with the virtual community. As a non-limiting example, a person living in a village that benefits from a players virtual community may upload a photo of the people of the village and that photo may be displayed in association with the virtual community in a picture library, an interface background, a splash screen, or the like or combinations thereof. Such media files may include data regarding challenges facing such a community and may impact game play through display and/or through integration in game mechanics.” Furthermore, as cited in ¶ [0159] “FIGS. 9-12 illustrate prophetic examples of screenshots of a system of gamification of real-life events, according to one embodiment of the invention. The screenshots illustrate gaming environments, suggest potential single player and/or multiplayer interactions with game objects, player avatar characteristics, real-world correlations between game objects and real-world data, presentation of real-life issues presented in game form, cosmetic characteristics of a game, options and selections available for players and the like and combinations thereof. Such a game may include a variety of screen interfaces for interacting with various game objects and receiving various forms of information on which to base game play and game interaction. Further, other player behavior may be visible in some screens and collaboration, communication, association and the like among players may thereby be facilitated.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Thomas’ design game space, accessible via said game stations, where gamers can enter an immersive, imaginary world where the gamers perform tasks presented in the imaginary world to accumulate game credits, said tasks leading the gamers to select problems related to defined social impact objectives, propose dream solutions to address the problems, use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits by addressing the challenges to Ziouvelou’s method and system for gamification of social impact entrepreneurship and cross-sector collaboration.  One of ordinary skill in the art would have been motivated to do so because “the game play may be a testing ground for solutions to not only social problems but problems affecting cultures throughout the real world.” (Thomas: ¶ [0092]).
With respect to Claim 7:
All limitations as recited have been analyzed and rejected to claim 1. Claim 7 recites “A method for gamification of social impact entrepreneurship, comprising:” the steps performed by system claim 1. Claim 7 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

Claims 2 and 8 are cancelled.

With respect to Claim 3:
Ziouvelou teaches:
The system of Claim 1, wherein said design game space includes a digital assistant to guide gamers to identify, investigate and solve said challenges (Ziouvelou: ¶ [0037] “Member devices 202a-n may also comprise a number of external or internal devices such as a mouse, a CDROM, DVD, a keyboard, a display, or other input or output devices. Examples of client devices 202a-n may be personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones, pagers, digital tablets, laptop computers, Internet appliances, and other processor-based devices.” Furthermore, as cited in ¶ [0087] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems allow to provide services and infrastructure to the users in order to assist the prototyping, scaling, and/or connectivity of their games.”).
With respect to Claim 9:
All limitations as recited have been analyzed and rejected to claim 3. Claim 9 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Ziouvelou teaches:
The system of Claim 1, wherein said social impact investment marketplace comprises a module for online settlement of investment transactions (Ziouvelou: ¶ [0101] “In some embodiments, the inventive virtual gaming platform and the inventive methods/systems incorporate a financial aspect to the developed games---e.g., develop games that offer money wagering and/or paying out monetary rewards/prizes. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems offer a community currency. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems developers/sponsors a capability to specify whether the virtual currency can be converted in real currency (e.g., $ US dollar, yen, euro, British pound, etc.) and at what rate. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems offer a goods/services marketplace to redeem the virtual currency. In some embodiments, the inventive virtual gaming platform and the inventive methods/systems utilize a mobile application such as Google Wallet or equivalent in financial transactions that support games having the financial aspect (e.g., wagering, payment, etc.).”).
With respect to Claim 10:
All limitations as recited have been analyzed and rejected to claim 4. Claim 10 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.


Claim(s) 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ziouvelou and Thomas in further view of U.S. Publication 2019/0188627 to Hein.

With respect to Claim 5:
Ziouvelou and Thomas do not explicitly disclose the system of Claim 4, wherein said online settlement involves a transfer of cryptocurrency.
However, Hein further discloses wherein said online settlement involves a transfer of cryptocurrency (Hein: ¶¶ [0033] [0034] “The system where the collected data is recorded to a private blockchain…The system where the transactions paid to from any of the parties on the platform may choose to pay or be reimbursed in fiat currencies or any platform approved cryptocurrencies.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Hein’s online settlement involves a transfer of cryptocurrency to Ziouvelou’s method and system for gamification of social impact entrepreneurship and cross-sector collaboration.  One of ordinary skill in the art would have been motivated to do so because “By design, Blockchain's purpose is to disintermediate the need for the middleman in most use cases, thereby allowing for peer-to-peer trust to create value by removing unnecessary steps that only add to the transactional costs.” (Hein: ¶ [0004]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 5. Claim 11 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Ziouvelou and Thomas do not explicitly disclose the system of Claim 1, further comprising a smart contract module, implemented using blockchain technology, for use in at least one of converting cryptocurrency accumulated in a game environment into hard currency and executing contracts with partner organizations.
However, Hein further discloses a smart contract module, implemented using blockchain technology, for use in at least one of converting cryptocurrency accumulated in a game environment into hard currency and executing contracts with partner organizations (i.e. blockchain is used to convert cryptocurrency such as Bitcoin to be converted to a flat currency) (Hein: ¶¶ [0033] [0034] “The system where the collected data is recorded to a private blockchain…The system where the transactions paid to from any of the parties on the platform may choose to pay or be reimbursed in flat currencies or any platform approved cryptocurrencies.” Furthermore, as cited in ¶ [0025] “The blockchain 38 is publicly shared and similar to Bitcoin, Ethereum or other publicly accessible open sourced blockchains. The blockchain 38 also has a private section 60 where confidential content 62 is stored encrypted and accessed by those authorized.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Hein’s smart contract module, implemented using blockchain technology, for use in at least one of converting cryptocurrency accumulated in a game environment into hard currency and executing contracts with partner organizations to Ziouvelou’s method and system for gamification of social impact entrepreneurship and cross-sector collaboration.  One of ordinary skill in the art would have been motivated to do so because “By design, Blockchain's purpose is to disintermediate the need for the middleman in most use cases, thereby allowing for peer-to-peer trust to create value by removing unnecessary steps that only add to the transactional costs.” (Hein: ¶ [0004]).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 6. Claim 12 does not teach or define any new limitations beyond claim 12. Therefore it is rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 5-8 of the Remarks disclosed, filed on 05/26/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-12 have been considered but are not persuasive. The Applicant asserts “The claimed invention is directed to a system and functionality for using a server system to provide a design game space where gamers can enter an immersive, imaginary world. Within the imaginary world, the gamers perform tasks that lead the gamers to select problems related to defined social impact objectives, propose dream solutions to address the problems, and use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits. The gamers can additionally accumulate game credits by developing dream pitches related to the dream solutions. Once the gamers have accumulated sufficient game credits, gamers can access a launch environment to present dream pitches to social impact investors who can invest in one or more dream solutions. Thus, the claimed invention relates to accumulating game credits by performing tasks in an immersive, imaginary world which may result in real-world investments. In this manner, the game unlocks the potential of young people to address social problems and access capital markets…The claims as thus understood are believed to include patentable subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Under Step 2A of the 2019 PEG, the claims are analyzed under two prongs; do they recite a judicial exception and, if so, is the judicial exception integrated into a practical application. In this case, the claims do not recite a judicial exception. As discussed above, the claims describe a system where gamers enter into an immersive, imaginary world where the gamers address challenges in the imaginary world to accumulate game credits that can be used to avail the gamers to access real-world investment opportunities. This is not an abstract idea. But, even if it were, it is integrated into a practical application that greatly enhances the ability to unlock the potential of gamers, especially young people, to direct their creativity to social problems and access capital markets.” The Examiner respectfully disagrees. The additional elements in claims 1 and 7, reciting Server system/computer system, System, Game Space, Portal, and Marketplace are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. game space via server system/computer system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). The game space is classified as a “Field of Use and Technological Environment.”  Specifically, the claims require  these spaces to be in a “design game space” but provide no details on any gaming elements present in this space beyond the actions that can be performed. According to Affinity Labs where MPEP 2106 states; The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). In this case, the claimed “immersive, imaginary” world doesn’t seem to provide any limitations that differentiate the gaming world from say a chat room for facilitating the enumerated activities. Therefore, the rejection(s) of claim(s) 1, 3-7, and 9-12 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 9-10 of the Remarks disclosed, filed on 05/26/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-4 and 7-10 over Ziouvelou in view of Thomas and claims 5, 6, 11, and 12 over Ziouvelou and Thomas in further view of Hein have been considered but are not persuasive. The Applicant asserts “As discussed above, the present claims are directed to a system and functionality for using a server system to provide a design game space where gamers can enter an immersive, imaginary world. Within the imaginary world, the gamers perform tasks that lead the gamers to select problems related to defined social impact objectives, propose dream solutions to address the problems, and use game resources to identify, investigate and solve challenges associated with the dream solutions and accumulate game credits. The gamers can additionally accumulate game credits by developing dream pitches related to the dream solutions. Once the gamers have accumulated sufficient game credits, gamers can access a launch environment to present dream pitches to social impact investors who can invest in one or more dream solutions. Thus, the claimed invention relates to accumulating game credits by performing tasks in an immersive, imaginary world which may result in real-world investments. In this manner, the game unlocks the potential of young people to address social problems and access capital markets…The cited publications do not disclose a design game space where gamers enter an immersive, imaginary world and perform tasks that lead the gamers to select problems, propose dream solutions, and use game resources to identify, investigate and solve challenges to accumulate game credits, much less such a game environment where gamers can earn sufficient credits to access a launch environment and pitch ideas to prospective investors. Rather, Ziouvelou is directed to an online community where participants propose game ideas that are evaluated by others in the community. Ziouvelou does not involve entering an immersive, imaginary environment where gamers perform tasks that lead the gamers to address problems as described above…Thomas is directed to gamification of real-life events. However, Thomas does not involve entering an immersive, imaginary environment where gamers perform tasks that lead to gamers to address problems as described above. Accordingly, the proposed combination of Thomas and Ziouvelou, assuming arguendo that such combination is proper, does not yield the subject matter of the independent claims. Applicant therefore respectfully submits that these rejections should be withdrawn with respect to the independent claims and their respective dependent claims.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0093] of the Thomas reference; “Players and/or people associated with the players virtual community may upload media files that may be functionally associated with the virtual community. As a non-limiting example, a person living in a village that benefits from a players virtual community may upload a photo of the people of the village and that photo may be displayed in association with the virtual community in a picture library, an interface background, a splash screen, or the like or combinations thereof. Such media files may include data regarding challenges facing such a community and may impact game play through display and/or through integration in game mechanics.” Furthermore, as cited in ¶ [0159] “FIGS. 9-12 illustrate prophetic examples of screenshots of a system of gamification of real-life events, according to one embodiment of the invention. The screenshots illustrate gaming environments, suggest potential single player and/or multiplayer interactions with game objects, player avatar characteristics, real-world correlations between game objects and real-world data, presentation of real-life issues presented in game form, cosmetic characteristics of a game, options and selections available for players and the like and combinations thereof. Such a game may include a variety of screen interfaces for interacting with various game objects and receiving various forms of information on which to base game play and game interaction. Further, other player behavior may be visible in some screens and collaboration, communication, association and the like among players may thereby be facilitated.” It is clear from the disclosure above that the Thomas reference teaches gamers enter virtual community or immersive, imaginary world to select different social problems/issues, play the game to test solutions, and use game resources to investigate and solve issues while receiving game credits.  Therefore, the rejection(s) of claim(s) 1, 3-7, and 9-12 under 35 U.S.C. § 103(a) is provided above with updated citations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
July 2, 2022